DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Amendment filed March 29, 2021 is acknowledged. New claim 27 has been added. Claim 7 has been cancelled. Claims 1, 11, 16 and 25 have been amended. Claims 1, 3-6, 8-9, 11-22 and 24-27 are pending.
Action on merits of the Elected Species #3, claims 1, 3-6, 8-9, 11-22 and 24-27 follows.
 
Drawings
The drawing, FIG. 6 was received on September 08, 2020.  The drawing is acceptable.  
    
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-9, 11-15, 21 and 26-27 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There does not appear to be a written description of the claim limitations “wherein a doping density at least partially within the semiconductor substrate and beneath the first gate electrode has a continual decrease from a first point adjacent to the first source region to a second point within the semiconductor substrate adjacent to the drain region” (amended claim 1); “a first doped well formed under the first source region, wherein a doping density at least partially within the substrate and beneath the first gate electrode has a continually decreasing density from a first point located adjacent to the first source region to a second point within the substrate adjacent to the drain region” (amended claim 11); and “wherein a doping density at least partially within the substrate and beneath the first gate has a continually decreasing doping density from a first point that is located adjacent to the first source to a second point that is located within the substrate adjacent to the drain” (new claim 27) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.

Regarding claim 1, the limitation: “wherein a doping density within the semiconductor substrate and beneath the first gate electrode has a continual decrease from a first point adjacent to the first source region to a second point within the semiconductor substrate adjacent to the drain region” (claim 1), 
As shown in the specification, FIG. 6, as well as discussed in the interview, the region beneath the first gate electrode (512), extending from source region (502) to drain region (514), comprises a stacked region, first well region (622) formed in and has higher doping concentration than that of second well region (624) and substrate (602). 
The doping concentration and dopant type of substrate (602) has not been defined. Assuming the doping concentration of substrate (602) is lower than both regions 622 and 624. 
not “continual decrease” but are abruptly dropping like steps.   
Further, the specification fails to disclose doping concentration and/or dopant type of substrate 602. If the dopant type of substrate 602 is N-type, there is no “continual decrease from a first point adjacent to the first source region to a second point within the semiconductor substrate adjacent to the drain region”. 

Therefore, the limitation is new matter.  

Regarding claim 11, the limitation “a first doped well formed under the first source region, wherein a doping density at least partially within the semiconductor substrate and beneath the first gate electrode has a continual decrease from a first point adjacent to the first source region to a second point within the semiconductor substrate adjacent to the drain region”.
Since the doping concentration of the “first doped well” is constant (single doping concentration), there is no “continual decrease”. 
Further, as discussed above, the specification fails to disclose doping concentration and/or dopant type of substrate 602. If the dopant type of substrate 602 is N-type, there is no “continual decrease from a first point adjacent to the first source region to a second point within the semiconductor substrate adjacent to the drain region”. 



Regarding new claim 27, the limitation “wherein a doping density at least partially within the substrate and beneath the first gate has a continually decreasing doping density from a first point that is located adjacent to the first source to a second point that is located within the substrate adjacent to the drain; and a second region embedded in the first region”.
As discussed in claims 1 and 11 above, the limitation is new matter.  
Applicant must cancel the new matter in response to the Office Action. 

Claims 1, 3-6, 8-9, 11-15, 21 and 26-27 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent Claims 1 and 11; and new claim 27 recite: “wherein a doping density within the semiconductor substrate and beneath the first gate electrode has a continual decrease (or continually decreasing) from a first point adjacent to the first source region to a second point within the semiconductor substrate adjacent to the drain region”.
Nowhere in the specification discloses how to form the doped region (622/624/602) under the gate electrode(s) such that the concentration is continually decreasing from source 502 to drain 514.  

Since the specification fails to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, therefore, the claims fails to comply with enablement requirement.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 25 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 11 recites: “wherein the first gate electrode and the second gate electrode are aligned in a top down view with a second sidewall of the first source region, the second sidewall of the first source region being perpendicular to the first sidewall of the first source region”.
However, claim 11 lines 6-7 recites: “wherein a first sidewall of the first source region is in contact with a sidewall of a first isolation region”;
Lines 20-24 recites: “the source/contact column comprising the first source region located along a first side of the source/contact column and a third source region located along a second side of the source/contact column, both the first side of the source/contact column and the second side of the source/contact column being in physical contact with the first isolation region,”.

In combination with the limitations of lines 20-24, one cannot determine which is the “second sidewall of the first source region”
Therefore, claim 11 and all-dependent claims are indefinite.

	Having numerous new matters, enablement and indefiniteness issues in the claims, an examination on merits of all claims are impossible, therefore, excluded. 
However, the rejections of claims 1, 3-6, 8-9, 11-15, 21, 25 and 27, as shown in Office Action issued April 07, 2020 may be repeated here.

With respect to claim 25, Amended Claim 25 recites: “the apparatus of claim 16, wherein the pickup ring is coupled to the first source through a source contact, the source contact being located over the first source region.”. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 lacks antecedent support. Therefore, claim 25 is indefinite.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-20, 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHENG et al. (US. Pub. No. 2009/0020812) in view of CHA et al. (US. Pub. No. 2011/0127612) both of record.

a first transistor (250) comprising a first gate (116), a first source (232), a drain (122) and a first body contact (234), wherein: 
the first body contact (234) and the first source (232) form a first column with a constant width, wherein each of the first body contact (234) and the first source (232) extend from a first side of the first column to a second side of the first column opposite the first side, the first column having a longitudinal sidewall in contact with a sidewall of a first isolation region (142), the longitudinal sidewall of the first isolation region (142) being located a distance away from the first gate (116) in a top down view, the distance being equal to the constant width, the first column having the first TSMP20120323USo1Page 6 of 25source 232) on a first side of the first column and a second source region (232) adjacent to a second side of the first column opposite the first side of the first column, the first gate (116) having a first side aligned in a top down view with the first source (232) and also having a second side opposite the first side of the first gate (116) aligned in the top down view with the second source region (232); and 
the first source (232) formed in a first stacked well region, wherein the first stacked well region comprises: 
a first region (148) formed over a substrate (110); and 
a second region (118); 
a second transistor (250) comprising a second gate (116), a second source (232), the drain (122) and a second body contact (234), and wherein: 
the second body contact (234) and the second source (232) form a second column; 
the second gate (116) is separate from the first gate (116); and 

a third region (148) over the substrate; and 
a fourth region (118); and 
a pickup ring (140) surrounding the first transistor (250) and the second transistor (250), wherein the pickup ring (140) extends from a sidewall of the first isolation region (142) to a sidewall of a second isolation region (142), and wherein a bottom of the first isolation region (142) is covered by the second region (118), and an entire bottom of the second isolation region (142) is completely covered by the first region (148), and wherein a portion of the second region (118) in direct contact with the first isolation region (142) has a doping density and a portion of the first region (148) in direct contact with the second isolation region (142). (See FIGs. 5,6,9,13).

Thus, CHENG is shown to teach all the features of the claim with the exception of explicitly disclosing a) the second region embedded in the first region; and fourth region embedded in the third region; b) an entire bottom of the first isolation region is completely covered by the second region; and c) the second region has a higher doping density than the first region.
However, CHA teaches an apparatus including: 
a first transistor comprising a first gate (61), a first source (57), a drain (55); 
the first source (57) formed in a first stacked well region, wherein the first stacked well region comprises: 
a first region (52A) formed over a substrate (51); and 
a second region (59A) embedded in the first region (52A); 
a second transistor comprising a second gate (61), a second source (57), the drain (55);   
the second gate (61) is separate from the first gate (61); and 
the second source (57) formed in a second stacked well region, wherein the second stacked well region comprises: 
a third region (52B) over the substrate (51); and 
a fourth region (59B) embedded in the third region (52B); and 
a pickup ring (58), wherein the pickup ring (58) extends from a sidewall of the first isolation region (62) to a sidewall of a second isolation region (62), and wherein an entire a bottom of the first isolation region (62) is completely covered by the second region (52A), and bottom of the second isolation region (62) is covered by the first region (52A), and wherein a portion of the second region (59A) in direct contact with the first isolation region (62) has a higher doping density than a portion of the first region (52A) in direct contact with the second isolation region (62). (See FIG. 3B).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the apparatus of CHENG having the second region embedded in the first region; and fourth region embedded in the third region; an entire bottom of the first isolation region is completely covered by the second region, and the second region has a higher doping density than the first region as taught by CHA to improve the contact characteristics between the pickup ring and the deep wells.
 

With respect to claim 18, the apparatus of CHENG further comprises: a first lightly doped source/drain region adjacent to the first source (932) in the second region. (See Fig. 20). 
With respect to claim 19, the apparatus of CHENG further comprises: a second lightly doped drain/source region adjacent to the drain (922) and formed in the substrate. (See FIG. 20). 
With respect to claim 20, the first source (232), the second source (232) and the drain (122) of CHENG are n-type regions; and the first body (234) contact, the second body contact (234) and the pickup ring (140) are p-type regions. 
With respect to claim 22, the first column of CHENG has a first length in a first direction parallel with a longitudinal axis of the first gate (116), and wherein the drain (122) has the first length in the first direction.   
With respect to claim 24, the first column of CHENG comprises the second source region (232), a third source region (232), and a second body contact (234). 

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHENG ‘812 and CHA ‘612 as applied to claim 16 above, and further in view of HABASAKI (US. Pub. No. 2010/0193869) of record. 
As best understood by Examiner, CHENG and CHA teach the apparatus as described in claim 16 above including pickup ring and the first source.
Thus, CHENG and CHA are shown to teach all the features of the claim with the exception of explicitly disclosing the pickup ring and the first source are coupled together.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the apparatus of CHENG having the pickup ring coupled to and the first source through the source contact as taught by HABASAKI to protect the internal circuit. 
    
Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive.
Regarding the limitation “wherein a doping density at least partially within the semiconductor substrate and beneath the first gate electrode has a continual decrease from a first point adjacent to the first source region to a second point within the semiconductor substrate adjacent to the drain region”, Applicant asserts that the support for such limitation can be found in FIG. 2. 
However, the specification is completely silent regarding “continual decreasing”.
At best, the doping concentration of well 106 is higher than well 104. Going from higher (106) to lower (104), a doping profile should be “step decreases” not “continual decreases”. 
Moreover, the specification is completely ignored doping type and/or doping concentration of substrate 602. 

The specification, particularly ¶ [0017] acknowledged that “the figures are not drawn to scale”. 
Therefore, without proper disclosure, the limitation “wherein a doping density at least partially within the semiconductor substrate and beneath the first gate electrode has a continual decrease from a first point adjacent to the first source region to a second point within the semiconductor substrate adjacent to the drain region” are new matters.  
The rejections under 35 U.S.C. 112, first paragraph for new matters and enablement are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/Primary Examiner, Art Unit 2829